Citation Nr: 1208814	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for Hepatitis, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO). 

In that rating decision, the RO denied a claim of entitlement to an increased (compensable) disability rating for Hepatitis.  During the appeal, in an April 2005 rating decision the RO increased the assigned rating from zero to 40 percent.  The increased rating claim, however, remained in controversy because the rating remained less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal was remanded for further development in January 2008, and in September 2010.  The appeal is now returned to the Board for further consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds it is again necessary to remand this matter for further development.  He was last provided a VA examination to assess the severity of his hepatitis symptoms in November 2010, following the September 2010 remand.  Following this examination multiple records from the VA's Compensation and Pension Record Interchange (CAPRI) dating from 2005 through January 2012, were entered into the Veteran's electronic folder (e-folder).  These records show that the Veteran has been receiving a 48 week course of Interferon therapy for his chronic hepatitis C with a start date of October 26, 2011, and a proposed end date of September 26, 2012.  As this therapy is subsequent to the most recent VA examination of November 2010, and suggests possible worsening of the hepatitis, further examination is necessary to include review of these additional records showing such treatment.  

In brief, the fulfillment of the VA's statutory duty to assist the appellant includes providing additional VA examination by a specialist when indicated, and conducting a thorough and contemporaneous medical examination, and providing a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124   (1991). 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment of the veteran's Hepatitis; to specifically include any such records dated since the CAPRI records were entered into the electronic folder on January 31, 2012.  

2.  Thereafter, after ensuring that adequate notice of the examination to be scheduled is sent to the Veteran's most recent address, conduct a VA examination by an appropriate specialist to determine the severity of the veteran's Hepatitis.  Unless otherwise instructed by the Veteran, the RO should schedule the veteran for that examination at the VA Medical Center in Wilkes-Barre, Pennsylvania.  The examiner is to provide a detailed review of the veteran's current complaints; as well as findings as to the nature, extent, and severity of symptoms caused by the service-connected Hepatitis.  The examiner should perform all studies deemed appropriate, and set forth all findings in detail in the examination report.  The RO should make the claims file available to the examiner, who should review the entire claims folder in conjunction with the examination.  The examiner should indicate this fact in the examination report.  The examiner should provide a complete rationale for any opinion offered in the examination report as to the nature and extent of severity of the veteran's disability.  After reviewing the available medical records and examining the appellant, the examiner should render comments specifically addressing the following questions regarding the disability examined.  The examiner should provide an opinion as to the existence of any of the following conditions due to the Hepatitis: fatigue, malaise, anorexia, weight loss (or other indication of malnutrition), hepatomegaly, nausea, vomiting, arthralgia, and/or right upper quadrant pain. If weight loss is found, the examiner should comment on whether the weight loss is minor or substantial.  The examiner should comment on whether there are incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain; and if so, the total duration of the episodes during the past 12-months.  If possible, the examiner should comment on whether the veteran's Hepatitis more closely approximates one of the following three sets of criteria: 

i. Daily fatigue, malaise and anorexia with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past twelve-month period or ; ii. Daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly or; iii. Near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

The examiner should comment on the impact of the service-connected Hepatitis on the veteran's ability to work; distinguishing effects of the Hepatitis from effects of other conditions, but noting any residuals of debilitating effects of the Hepatitis on other disabilities. 

3.  After the examination, the RO must readjudicate the claim under review.  If any benefit sought is not granted, please issue the veteran and his representative a supplemental statement of the case (SSOC). Allow an appropriate period of time for the veteran/representative to respond.  Thereafter, return the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


